— Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered on April 24, 1984, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Application by appellant pro se to relieve assigned counsel and for assignment of new counsel denied. Concur — Murphy, P. J., Sullivan, Ross, Asch and Milonas, JJ.